BIJUR, J.
Although defendant testified that she had paid $122 in installments on account of the piano, it is evident from the details which she gives that she had paid only $96, namely: October 11, 1912 cash payment, $25; 21 weeks, October 11, 191~2, to March 11, 1913, at $3 a week, $63; four of these weeks, an additional payment of $2 each, $8. The judgment must therefore be reduced to $116 and appropriate costs, and, as so modified, affirmed without costs of this appeal to either party. AU concur.